Citation Nr: 1040610	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  07-26 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from August 1953 to August 
1956.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which 
denied a claim for service connection for depression.  

In a January 2008 rating decision, the RO denied service 
connection for posttraumatic stress disorder (PTSD).  The Veteran 
did not appeal this determination.  Therefore, the issue on 
appeal is limited to the matter of service connection for an 
acquired psychiatric disorder, to include depression.

The Veteran was afforded a personal hearing before the 
undersigned Veterans Law Judge in April 2008.  A transcript of 
the hearing is of record.  In February 2009, the Board remanded 
this case.  


FINDING OF FACT

Major depressive disorder (MDD) is attributable to service.  


CONCLUSION OF LAW

MDD was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim 
is being granted.  As such, any deficiencies with regard to VCAA 
are harmless and nonprejudicial.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

In addition, a psychosis will be presumed to have been incurred 
in or aggravated by service if it had become manifest to a degree 
of 10 percent or more within one year of a veteran's separation 
from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Although the Veteran was at one point 
diagnosed as having schizophrenia, his current diagnosis is MDD, 
which is not a psychosis.  

Further, VA regulation provides that, with chronic disease shown 
as such in service (or within an applicable presumptive period 
under section 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic disease 
at any later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, etc.), 
there is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the condition 
noted during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must show: 
(1) the existence of a present disability; (2) inservice 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during the service."  
Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir. 2004).  

There must be competent evidence of a current disability; proof 
as to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as the 
situation dictates; and competent evidence as to a nexus between 
the inservice injury or disease and the current disability.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 
Vet. App. 465 (1994).

The United States Court of Appeals for Veterans Claims ("the 
Court") has consistently held that, under the law cited above, 
"[a] determination of service connection requires a finding of 
the existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit), which has stated, "a veteran seeking disability 
benefits must establish . . . the existence of a disability [and] 
a connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

If lay testimony is determined to be credible, it establishes two 
of the three elements required for service connection under 38 
C.F.R. § 3.303(b): (1) that the condition was "noted" in 
service, and (2) evidence of post-service continuity of the same 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The third element, evidence of a relationship between the present 
disability and the postservice symptomatology, may be established 
through lay testimony if the 



relationship and the disability are capable of lay observation.  
See id; Hickson v. West, 12 Vet. App. 247, 253 (1999).  However, 
laypersons are not competent to render medical opinions.  Barr, 
see also Grover v. West, 12 Vet. App. 109, 112 (1999). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, 
the Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  

The Veteran's service treatment records do not reflect any 
diagnosis of a psychiatric disorder.  

Post-service, the Veteran was treated at Calais Regional 
Hospital, in March 1993 for reported history of three months of 
depression.  The provider's diagnosis was agitated depression 
with the suggestion of a panic disorder.  Thereafter, the Veteran 
was later admitted to the Calais Regional Medical Center 
Emergency Room in May 1993 for depression consequent to his 
chronic back disability, which had caused limitations of his 
lifestyle and diminished feeling of self-worth.

VA clinical notes dated 1994 to 1996 reflect that the Veteran 
complained of increased anxiety and of nightmares, with the 
anxiety exacerbated by being around people and by having nothing 
to do.   In February 1994, depression was noted.  In May 1994, 
the Veteran was diagnosed as having obsessive compulsive 
reaction, MDD, and schizophrenia, which were attributed to the 
death of his son.  A private November 1996 evaluation reflected 
that the Veteran had depression/anxiety and probable PTSD.  




The Veteran requested VA psychiatric treatment in July 1999 due 
to current stresses regarding his workers compensation pension.  
The examiner's impression at that time was depression not 
otherwise specified, rule out a psychosis not otherwise 
specified, and rule out a delusional disorder.

In January 2000, the Veteran underwent a VA neuropsychological 
consultation due to a history of physical disability and 
depression over the years.  The Veteran reported that in 1991, he 
witnessed the death of one of his sons which took place in front 
of family members.  The Veteran reported that he continued to 
have nightmares about the incident.  The examiner stated that the 
Veteran met the criteria for PTSD based on the death of his son 
and resultant intrusive dreams and recollections.  The 
psychologist's diagnosis was as follows. AXIS I: psychological 
factors (PTSD and depression) affecting physical condition (back 
problems), PTSD, moderate recurrent major depressive disorder, 
and cognitive disorder not otherwise specified (mild 
neurocognitive disorder).  AXIS III: chronic pain from back and 
leg problems.  AXIS IV: psychological stressors including 
threatened discontinuation of worker compensation benefits after 
22 years of disability.

The Veteran was evaluated by a VA psychologist in June 2000.  He 
stated that during his military service he witnessed a situation 
in Genoa, Italy, in which a little girl was trampled to death 
during a riot.  He said that he was helpless and angry that 
nobody reached down to save the girl and the incident continued 
to bother him over the years.  The psychologist's impression was 
depressive disorder not otherwise specified, and PTSD versus 
anxiety disorder not otherwise specified.

Thereafter, the Veteran began PTSD group therapy.  A therapy note 
dated July 2000 indicated that the Veteran reported daily 
intrusive thoughts about the death of the little girl in Italy 
and also about the death of his son.  In subsequent therapy 
notes, the Veteran talked about the death of the little girl in 
Italy and also about the death of his son with almost equal 
frequency.  A VA psychiatry note dated August 2000 stated that 
the Veteran appeared to have PTSD consequent to both the death of 
his son and the incident in the military.




In later statements the Veteran provided further information 
about the incident during service.  He stated that in 1955 he was 
on shore patrol in Genoa, Italy, where he was directed to get the 
ship's liberty party back aboard ship due to riots in the city.  
The patrol was ordered not to interfere with the civilians.  The 
Veteran witnessed a mother and her child who became separated by 
the crowd, and the child was trampled.  The Veteran tried to help 
the child, but he was pulled back and was beaten up in the 
process.  The Veteran felt helpless and horrified at the sight of 
the child's body.  Deck logs from the Veteran's ship (and other 
ships) could not confirm this claimed onshore incident.  
Likewise, the Headquarters, U.S. Marine Corps could not verify 
this incident via the Marine Corps archives.

VA records dated in the 2000s reflect diagnoses which included 
MDD and PTSD.  The Veteran continued to report the incidents of 
the trampled child and his son's death while discussing his 
depression.  

In October 2006, a VA clinical psychologist indicated that the 
Veteran had depression and that it was as likely as not caused by 
events inservice, which were documented in her treatment notes.  
As noted, the incident involving the child is documented in the 
VA clinical records.  The Board further notes that the treatment 
records documented MDD from several events, including the 
Veteran's experience in Italy seeking the child killed, his son's 
death, a claimed inservice friendly fire incident, and a claimed 
incident in Morehead City where a number of Marines were killed.  
The clinical psychologist who submitted the October 2006 
statement appeared to be his treating psychologist.  These VA 
records are dated through the present time.  

Recently, the Veteran was scheduled for a VA examination, but he 
had to cancel as he was hospitalized.  The record does not 
reflect that he rescheduled the evaluation.  

The Veteran testified at RO and Board hearings.  His wife 
testified at the RO hearing.  The Veteran related witnessing the 
trampling death of the little girl during a riot in Genoa, Italy, 
while the Veteran was on shore patrol duty off the USS Sanborn.  
The Veteran was not aware of any injuries to American military 



personnel during anti-American riots, and he did not witness any 
riots other than the one in Genoa.  The memory of the incident 
continued to haunt the Veteran and cause him difficulty sleeping.  
The memory of the incident was brought back by what happened 
later to the Veteran's son.  The Veteran testified that when the 
little girl fell he tried to bring her plight to the crowd's 
attention, but the crowd reacted by shaking their fists at the 
American military personnel.  The Veteran was unable to intervene 
directly because the American military personnel were ordered to 
not interfere.  The Veteran believed that the Americans should 
have done something to help.  Italian police were on the scene, 
but were unable to save the girl.  The Veteran was not in the 
area when the girl's body was removed, but he is certain that the 
girl died in the incident.

The Veteran's wife testified that she met the Veteran in 
September 1956 and married the Veteran in November 1956.  
Although she was not aware of the story of the incident, she 
observed that the Veteran would thrash and shout in his sleep 
several times per month, and that the Veteran tended to avoid 
crowds and to watch his back at all times.  These symptoms began 
before the death of their son.  She later indicated in a letter 
that the Veteran would be angry at times.  

In a letter from R.L.M., Sr., the Veteran's brother, it was noted 
that the Veteran was nervous after he returned from service and 
he wanted to be isolated.  This behavior was the opposite of the 
Veteran's demeanor before service.  

In conjunction with his claim, the Veteran submitted an article 
from the New York Times describing riots in Rome in April 1955; 
the riots were perpetrated by Italian neo-fascists in conjunction 
with observances of the liberation of northern Italy ten years 
previously.  He also submitted an internet keyword search that 
cited anti-globalization riots in Genoa in July of an undisclosed 
year and also cited Naval Aviation and Marines (context and 
nationality not disclosed); the article itself was not provided.  
He also submitted a VA clinical note in March 2002 in which the 
veteran told the VA psychologist that he had been reduced in 
grade after drinking and beating up a superior officer who had 
demeaned the Veteran in front of the Veteran's squad; the event 
happened after the Genoa riot.

The Board is mindful that the claimed inservice death of the 
young girl as well as other inservice events have not been 
corroborated by official records.  However, unlike the claim of 
service connection for PTSD, the claim of service connection for 
MDD does not require a corroborated stressor.  In this case, the 
Veteran's VA clinical psychologist accepted the Veteran's account 
of inservice and post-service stressors.  She attributed his 
currently diagnosed MDD to those stressors, both inservice and 
post-service.  The Board attaches significant probative value to 
this opinion, as it is well reasoned, detailed, consistent with 
other evidence of record, and included an access to the accurate 
background of the Veteran.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000) (Factors for assessing the probative value of a 
medical opinion include the thoroughness and detail of the 
opinion).  Further, the VA examiner was the Veteran's treating VA 
psychologist for years and is competent to render the diagnosis 
and provide an opinion regarding the etiology.  The VA examiner's 
opinion, rendered by a medical professional, is afforded 
significant probative weight.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993) (holding that the probative value of 
medical opinion evidence is based on the personal examination of 
the patient, the knowledge and skill in analyzing the data, and 
the medical conclusion reached); see also Nieves- Rodriguez v. 
Peake, 22 Vet. App. 295 (2008) (the probative value of a medical 
opinion comes from when it is factually accurate, fully 
articulated, and has sound reasoning for the conclusion.)

Further, the lay evidence generally supports that the Veteran's 
behavior changed after service and after the death of his son, 
which caused memories of service to reemerge.  See Layno v. 
Brown, 6 Vet. App. 465 (1994).  

The Veteran has also provided credible statements regarding his 
inservice experiences.  See generally Layno v. Brown, 6 Vet. App. 
465 (1994).  He has been consistent in his reports.  The Board 
recognizes that not all stressful experiences are documented in 
the record.  However, in this case, the Board finds probative the 
VA examiner's acceptance of the basis for the diagnosis of MDD, 
which is due at least in part to service.  This probative 
evidence places the overall evidence in equipoise.  The evidence 
in this case is so evenly balanced so as to allow application of 
the benefit-of- the-doubt rule as required by law and VA 
regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Accordingly, the Board finds that service connection is warranted 
for MDD.  


ORDER

Service connection for a major depressive disorder is granted.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


